                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION


  UNITED STATES OF AMERICA,                           Case No. l:20-cr-86

          Plaintiff,                                  Judge Susan J. Dlott

     V,                                               ORDER DENYING DEFENDANT'S
                                                      MOTION TO SUPPRESS AND
  ROBERT HUNTER,                                      CANCELLING FRANKS HEARING

          Defendant.

           This matter is before the Court on Defendant's Motion to Suppress and for Franks'
 Hearing(Doc. 27). The United States opposes the motion(Doc. 30).
           A grand jury indicted Defendant Robert Hunter on charges ofpossession of

 heroin/fentanyl and marijuana with intent to distribute, in violation of21 U.S.C. §§ 841(a)(1) and
 841(b)(1)(C), possession ofa firearm by a prohibited person, in violation of 18 U.S.C. §
 922(g)(1), and possession ofa firearm in furtherance ofa drug trafficking crime, in violation of
 18 U.S.C.§ 924(c). (Doc. 1.) All charges stem from items discovered in a police search ofan
 apartment at 3806 Dina Terrace in Cheviot, Ohio. Hunter contends that the affidavit underlying
 the search warrant contains false information. Without the false information. Hunter argues, the
 search lacked probable cause so the fhiits ofthat search must be suppressed. For the reasons that
 follow. Defendant's motion will be DENIED.

     I.       BACKGROUND

          On April 17,2020, a shooting occurred in Cincinnati, Ohio, where witnesses described a

 specific gold Hyundai leaving the scene. Cincinnati Police Department("CPD")Officers
located the gold Hyundai—^which had been reported stolen—and witnessed a man now known to


'Franks v. Delaware,438 U.S. 154(1978).
be Robert Hunter park the gold Hyundai on the street and then enter a copper Volvo. Officers

stopped the Volvo for excessive window tint and traffic violations. Robert Hunter's girlfnend
drove the Volvo with Hunter and two others as passengers. One passenger possessed a gun on
his person, the glove compartment contained an extended magazine, and Hunter possessed the
keys to the stolen gold Hyundai seen leaving the shooting.

       Officers learned that Hunter resided with his girlfnend and her young children at 3806
Dina Terrace, apartment 5,in Cheviot, Ohio. Officers surveilled that address for an unspecified
period oftime.

   A. Search Warrant Affidavit

       The affidavit underlying the search warrant provided, in part:

              [1]On May 14,2020 Officers were conducting surveillance at 3806
              Dina Terrace in Cheviot Ohio. Officers observed Robert Hunter
              come from the location and throw trash in the dumpster, and then go
              back inside the location. A short time later Robert Hunter and
              girlfnend Latonia Harper exited the apartment building and got into
              the copper Volvo bearing OH/HFL7129. This vehicle from
              previous investigation is known to belong to the girlfnend ofRobert
              Hunter. Both got into the vehicle and sat.

              [2] Robert Hunter then exited the vehicle and was observed by
              police on his cell phone walking through the parking lot. Officers
              then observed Robert Hunter conduct a hand to hand drug
              transaction with another vehicle in the parking lot. That vehicle
              bearing OH/HXR7693 was stopped by police at 3840 Applegate. A
              male white 56 years ofage was in possession ofheroin/fentanyl and
              positively identified Robert Himter as the individual that sold him
              the contraband. Officers still conducting surveillance at the location
              observed Robert Hunter and Latonia Harper go back inside the
              apartment affer he made the deal with the male white.

             [3] Officers then observed Robert Hxmter come back out of the
             apartment complex again on his cell phone looking aroimd. Robert
              Hunter walked to the rear ofthe apartment complex again to conduct
              a [sic] hand to hand drug transactions with two white females.
              Robert Hunter then went back into the location.
                [4] Finally, officers observed Robert Hunter come out of the
                 location again on his cell phone and walked to the rear of the
                 building to conduct hand to hand drug transactions. Additional
                 heroin/fentanyl was recovered from Hunter's customers. Officers
                 approached Robert Himter and he attempted to flee police. Officers
                 observed Robert Hunter discarding contraband while fleeing on foot
                from police. He was taken into custody without further incident.

(Doc. 27, Exh. 1 at PagelD 61.)

         According to CPD Officer Kerri Maloney's affidavit. Officers secured the apartment at
3806 Dina Terrace. Hunter's girlfiiend refused the Officers' request to search the apartment,

admitted that Hunter had stayed there the previous night, and "told police there maybe [sic] a
gun and additional drugs in her residence because she does not know what Robert Hunter does

while in the apartment." {Id.)

        Based on this affidavit. Officers obtained a search warrant for the Dina Terrace

apartment. During the May 14,2020 search. Officers located heroin/fentanyl, U.S. currency, a
digital scale, a loaded Glock 27.40 caliber handgun, Hxmter's wallet and identification, and a
loaded Glock magazine. Officers also found marijuana packaged for sale in a closet with
Hunter's clothing.

    B. Motion for Franks Hearing

        Hunter now moves to suppress all evidence found during the search ofthe Dina Terrace
apartment. (Doc. 27.) In support ofhis motion. Hunter offers his own affidavit that provides in
its entirety:

                1. I have reviewed the sworn affidavit of Officer Kerri Maloney of
                the Cincinnati Police Department, attached as Exhibit 1. Bates No.
                Hunter_0012-0015.
                2. I have reviewed the paragraph marked (1) on page 0014. I did
                not conduct a hang-to-hand drug transaction with a white male in
                the parking lot, as alleged in paragraph(1)on page 0014.
                3. I have reviewed the paragraph marked (2)on page 0014. I did
                not conduct a hand-to-hand drug transaction with two white females
                  in the rear ofthe apartment complex, as alleged in paragraph(2)on
                  page 0014.
                  4. I have reviewed the paragraph marked (3)on page 0014. 1 did
                  not conduct a hand-to-hand drug transaction at the rear of the
                  building. Further, I did not attempt to flee from officers or discard
                  contraband, as alleged in paragraph(3)on page 0014.

                  Further affiant sayeth naught, /s/ Robert Hunter

(Hunter Aff, Doc. 27, Exh.2 at PagelD

          Based solely on his affidavit. Hunter contends that Officer Maloney's affidavit in support
ofthe search warrant contains false information offered knowingly,intentionally, or with
reckless disregard for the truth. {Id. at PagelD 56.) According to Hunter, he is entitled to an

evidentiary hearing pursuant to Franks v. Delaware,438 U.S. 154(1978), and, ultimately,
suppression ofthe evidence located during the search.

          The Government disagrees. It argues that Hunter has failed to produce evidence

sufficient to justify a Franks hearing, and his motion must be denied. (Doc. 30.)

    II.      PROBABLE CAUSE

          Pursuant to the Fourth Amendment,"no Warrants shall issue, but upon probable cause,
supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized." U.S. Const, amend. IV. "Probable cause 'is not a high bar.'"
District ofColumbia v. Wesby, 138 S.Ct. 577,586(2018)(quoting Kaley v. United States, 571

U.S. 320,338,(2014)). As the Sixth Circuit opined:

                 Probable cause exists if the facts, circumstances, and "reasonably
                 trustworthy information" would allow a person "of reasonable
                 caution" to believe that a crime has been committed. Brinegar v.

^ In quoting the search warrant affidavit above, the Court inserted numbers one through three matching the numbers
hand-wntten on Defendant's Exhibit 1 at PagelD 61. However,in Hunter's affidavit, he references facts stated in
paragraphs that do not match the numbers hand-written on Defendant's Exhibit I. The Court included the next
paragraph from the search warrant affidavit and assigned it number four as it seemed to correspond with the subject
matter of Hunter's affidavit. The Court will proceed on the assumption that Defendant simply misnumbered the
search warrant affidavit paragraphs, and Hunter actually attacks search warrant paragraphs two through four.
                United States, 338 U.S. 160, 175, 69 S.Ct. 1302, 93 L.Ed. 1879
               (1949). This is "a practical, nontechnical conception," ibid., and it
               "requires only a probability or substantial chance of criminal
               activity, not an actual showing of such activity." Illinois v. Gates,
               462 U.S.213,243^ n.l3,103 S.Ct. 2317,76 L.Ed.2d 527(1983).

 United States v. Neuhard,770 F. App'x 251,253(6th Cir.), cert, denied, 140 S. Ct. 570(2019).
        In determining whether a search warrant is supported by probable cause, a court may
consider only the "four comers ofthe affidavit." United States v. Dyer,580 F.3d 386,390(6th
Cir. 2009); United States v. Ruffin,979 F.3d 528,531-32(6th Cir. 2020). Thus,"infoimation

known to the officer but not conveyed to the magistrate is irrelevant." United States v.

Abemathy,843 F.3d 243,249(6th Cir. 2016)(quoting United States v. Brooks,594 F.3d 488,

492(6th Cir. 2010)).

       Probable cause requires a "fair probability that contraband or evidence ofa crime will be

found in a particular place." Illinois v. Gates,462 U.S. 213,238(1983);see also Ruffin,979
F.3d at 531. Thus,"the affidavit supporting the search warrant must demonstrate a nexus

between the evidence sought and the place to be searched." United States v. Brown,828 F.3d

375,382(6th Cir. 2016)(citing United States v. Carpenter,360 F.3d 591, 594(6th Cir. 2004)
(en banc)).

       There is little question that the search warrant affidavit at issue in this case establishes

probable cause to search the Dina Terrace apartment. According to the affidavit, Officers

surveilling the apartment: (1)observed Hunter enter and exit the building several times;(2)
observed Hunter conduct multiple hand-to-hand dmg deals at the rear ofthe building and in the
adjacent parking lot;(3)removed heroin/fentanyl from Hunter's alleged customers;(4)learned

from one alleged customer stopped nearby that Hvmter sold him the heroin/fentanyl in his
 possession; and(5)interviewed Hunter's girlfriend who admitted she and Hunter lived in

apartment five "as boyfriend and girlfriend." (Doc.27 at PagelD 61.)

        Hunter does not argue that the affidavit, viewed in its entirety, lacks probable cause.

Rather, Hunter contends that certain parts ofthe affidavit contain false information, and he is

entitled to a FranAs hearing. (Doc. 27.)

    III.    ENTITLEMENT TO A FRANKS HEARING

       "An affidavit supporting a search warrant is presumed valid." United States v. Fountain,
643 F. App'x 543, 545 (6th Cir. 2016)(citing Franks,438 U.S. at 171). When a defendant

contends that a search warrant affidavit includes false information, he is entitled to

a Franks hearing only if:

               he makes a "substantial preliminary showing" that (1) the affiant
               knowingly or recklessly included a false statement in—or omitted
               material information from—the affidavit, and(2)the allegedly false
               statement or material omission "is necessaiy to the probable cause
               finding." United States v. Rose. 714 F.3d 362, 370 (6th Cir.2013)
               (citing Franks. 438 U.S. at 171-72, 98 S.Ct. 2674). The defendant
               has a "heavy burden,"as he must "point to specific false statements
               that he claims were made intentionally or with reckless disregard for
               the truth" and "accompany his allegations with an offer of proof."
               United States v. Bennett. 905 F.2d 931, 934(6th Cir.1990)(citing
               Franks. 438 U.S. at 171,98 S.Ct. 2674).

Idr,see also United States v. Bateman,945 F.3d 997,1008(6th Cir. 2019)(reiterating these same
requirements). "Only after the defendant makes this showing may the court consider the veracity
ofthe statements in the affidavit or the potential effect ofany omitted information." Bateman,

945 F.3d at 1008(6th Cir. 2019)(quoting United States v. Archibald,685 F.3d 553,558-59(6th
Cir. 2012)).

       Fmthermore,"[a] law enforcement officer's statement is only considered to be issued

with 'reckless disregard for the truth' ifa defendant shows that the affiant subjectively
'entertain[ed] serious doubts as to the truth of his [or her] allegations."" Id.(quoting United
States V. Cican,63 F. App'x 832,836(6th Cir. 2003))(alterations in original). An affiant's

negligence or innocent mistake is insufficient to warrant a Franks hearing as"Franks recognizes
that the information an affiant reports may not ultimately be accurate, and is willing to tolerate
such a result at that early stage ofthe process, so long as the affiant believed the accuracy ofthe
statement at the time it was made." United States v. Rodriguez-Suazo, 346 F.3d 637,648(6th

Cir. 2003)(quoting Mays v. City ofDayton, 134 F.3d 809,816(6th Cir. 1998)).

        Several coiuls, including this one, have determined that a defendant's affidavit stating
simply that he did not commit the acts alleged "is hardly the 'substantial preliminary showing'

required under FranAs." Rodriguez-Suazo, 346 F.3d at 648(6th Cir. 2003)(Even ifsome

information in the search warrant affidavit is ultimately proven false, the defendant's affidavit

"does not equate to proofthat the affiant lied or was recklessly indifferent to the truth.");

Bateman,945 F.3d at 1010(Accepting defendant's claim that agent's descriptions contained

falsehoods, defendant failed to make substantial showing that the agent "knowingly,

intentionally, or with reckless disregard to the truth, included such falsehoods or material

omissions in his affidavit."); United States v. Hill, No. l:20-cr-12,2021 WL 1305381, at *7

(S.D. Ohio Apr. 7,2021)("[E]ven ifthe information in the search warrant was ultimately false,

the defendant provided no evidence that the Affiant intentionally or recklessly misrepresented

facts in order to secure the search warrant."); United States v. Sheridan, No. 5:18CR525,2020

WL 1025162, at *3(N.D. Ohio Mar. 3,2020)(Defendant's "bare statement that he did not sell

narcotics to the informant during the relevant period" does not entitle him to a Franks hearing

because it fails to preliminarily show that the affiant intentionally or recklessly provided false

statements.).
          In the case at bar, Hunter's brief affidavit states only that he did not conduct the hand-to-

hand drug transactions Officers swore they observed in the parking lot and at the rear of the

residence and that he did not attempt to flee from Officers or discard contraband while doing so.

(Doc. 27 at PagelD 63.) He offers no evidence whatsoever that Officer Maloney intentionally or

recklessly provided false statements to secure the search warrant. Without the required

substantial preliminary showing that Officer Maloney knowingly or recklessly included a

materially false statement in the affidavit, Hunter is not entitled to a Franks hearing.

    IV.      CONCLUSION

       For the reasons set forth above, Defendant Robert Hunter's Motion to Suppress and for

Franks hearing(Doc. 27) is DENIED. The Franks hearing tentatively scheduled for July 14,

2021 is CANCELLED.

       IT IS SO ORDERED.



       Dated: Qctku-             Zozi                          CtASkAjU
                                                         Judge Susan J. Dlo
                                                         United States Distric Court
